Citation Nr: 1118730	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-47 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for a claimed bilateral hearing loss disability.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran served on active duty from May 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the RO.


FINDING OF FACT

The Veteran currently is not shown to have a hearing loss disability in either ear for VA compensation purposes.


CONCLUSION OF LAW

The claim of service connection for a bilateral hearing loss must be denied by operation of law.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

The October 2008 letter satisfied these criteria.  The Veteran was informed of the evidence and information necessary to substantiate the claim of service connection, the information required of him to enable VA to obtain evidence in support of his claim, the assistance that VA would provide to obtain information and evidence in support of his claim, and notice regarding disability ratings and effective dates of awards.

The record also reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  He was also given two QTC examinations.


Legal Criteria and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service incurrence may be presumed for some chronic disorders, including a sensorineural hearing loss (SNHL) when demonstrated to a compensable degree within one year following separation from service (see 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

Therefore, the threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran has a disability within the meaning of the law, for which service connection is sought.

On this record, the evidence shows that the Veteran does not have a hearing loss disability for VA compensation purposes.

On service enlistment evaluation in May 1971 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
/
0
LEFT
10
5
0
/
0


On service separation evaluation in March 1973 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
0
LEFT
5
5
10
5
0

An April 2008 QTC VA examination noted that the Veteran could hear normal conversation across the examining room.

A September 2008 VA substance abuse history and physical examination noted a history of hearing loss, but this was not based findings of an audiological evaluation.

The Veteran subsequently underwent a QTC VA examination in October 2008 and reported having a hearing loss due to noise from jet engines and other equipment in service.  He did report not using hearing protection in service and post-service employment history including carpentry with hearing protection and plumbing and mechanic work without hearing protection.  He also used power tools with hearing protection.  

The diagnostic tests performed yielded unreliable and inconsistent responses.  Speech recognition scores were also considered unreliable.  The audiologist commented that a determination regarding hearing loss could not be made based on the results.  

On December 2009 QTC VA examination, the Veteran reported that he had been diagnosed as having a hearing loss and that people thought he was ignoring them or not paying attention.  He reported noise exposure in service and the use of hearing protection.  

On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
25
LEFT
15
15
20
10
25

The average pure tone threshold was 19 in the right ear and 18 in the left ear.

Speech audiometry revealed speech recognition ability of 96 percent in each ear.

The audiologist commented that she was unable to provide a diagnosis because there was no pathology to render a diagnosis and that, based on the examination, the Veteran did not have hearing loss in accordance with VA standards.

Given the evidence of record, the Veteran currently is not shown to have a hearing loss disability, as defined by VA, for compensation purposes.  See 38 C.F.R. § 3.385.  

Despite his lay assertion of having a hearing loss, the competent evidence does not support such a finding.  The Veteran in this regard has not identified or submitted competent evidence to show current hearing loss disability.

The Board recognizes that the Veteran is competent to testify as to his symptoms, including his hearing loss manifestations.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, in this instance, he does not have the requisite medical training or expertise to offer a diagnosis.  See Jandreau, 492 F.3d 1372; Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).

As hearing loss is defined by regulation and requires testing to determine if a hearing loss disability exists, the Veteran is clearly not competent to render a medical diagnosis or a nexus opinion in this case.

The Board also recognizes the fact that the Veteran's military occupational specialty (MOS) was aircraft maintenance specialist may include duty resulting in the exposure to acoustic trauma, the evidence does not show he has a hearing loss disability.  

In the absence of this evidence, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).




ORDER

The claim of service connection for a claimed bilateral hearing loss disability is denied by law.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


